June 29, 2009


Ms. Kathleen Marie Kennedy
Mehaffy Weber PC
PO Box 16
Beaumont, TX 77704


Mr. Timothy W. Ferguson
Ferguson Firm
1122 Orleans Avenue
Beaumont, TX 77701
Honorable Donald J. Floyd
172nd District Court
1001 Pearl Street
Beaumont, TX 77701-3707

RE:   Case Number:  09-0403
      Court of Appeals Number:  09-09-00098-CV
      Trial Court Number:  E-177,607

Style:      IN RE  UNITED SCAFFOLDING, INC.

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Relator's  Motion  for
Emergency Stay of Trial Court  Proceedings  and  issued  the  enclosed  stay
order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Lolita Ramos  |